Mr. Justice McSurely delivered the opinion of the court. In this replevin suit the trial court denied the right of property in plaintiffs on the ground that plaintiffs had obtained the same in violation of the so-called Bulk Sales Law (Hurd’s Illinois Statutes 1913, p. 906). The facts are that one Charles A. Straw rented desk space from the defendant, Golden, in a suite of rooms at No. 19 South La Salle street, Chicago. The tenancy was by the month, and Straw conducted there an employment agency. He had a desk, a chair, a filing case, a rug and a few other articles of office furniture. He sold nothing from said office, and had no connection with or semblance to a mercantile establishment. Straw sold his furniture to the plaintiffs and left the building. Plaintiffs made a demand of the defendant, Golden, for the furniture but he refused to give it up, whereupon this replevin suit was commenced. We hold that this property does not come within the operation of the Bulk Sales Law. This statute provides, in part, that: “The sale, transfer, or assignment in bulk of the major part or the whole of a stock of merchandise, or merchandise and fixtures or other goods and chattels of the vendor’s business * * * shall be fraudulent and void as against the creditors of the said vendor, unless,” etc. It is claimed that the words “other goods and chattels of the vendor’s business” mean any and all fixtures, goods or chattels which may be used in any trade or business. We do not give these words, as used in the statute, so broad a meaning. We construe them to mean “other goods and chattels” used in connection with the business of selling merchandise, commodities or other wares. The office furniture of an employment agency is not so used and is not affected by this statute. The judgment of the Municipal Court is reversed, and we find that the right of property is in the plaintiffs, and judgment for plaintiffs is entered in this court, plaintiffs having retained the property replevined. Reversed and judgment here.